Per Curiam.

Appellant’s contention, in essence, is that Section 1, Article I of the Ohio Constitution, is paramount to all other provisions of the Ohio Constitution and precludes the taxation of his real property inasmuch as he lias not consented to such taxation.
*21However, “[t]he power to tax is an attribute of'Sovereignty and in this state is included in the general legislative power which is conferred by Section 1, Article H of the Constitution, upon the general assembly without. limitation.” Saviors v. Smith (1920), 101 Ohio St. 132. See, also, Section 2 of Article XII, Ohio Constitution.
This court has long recognized that “[i]t is our duty to give a construction to the constitution as will make.it consistent with itself, and will harmonize and give effect, to all its various provisions.” Hill v. Higdon (1855), 5 Ohio St. 243, 247.
Taxation of real property being constitutionally authorized, the decision of the Board of Tax Appeals is both reasonable and lawful and is, therefore, affirmed.

Decision affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.